NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      MAR 24 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 TIM KRANSON,                                     No. 13-17440

              Plaintiff - Appellee,               D.C. No. 4:11-cv-05826-YGR

    v.
                                                  MEMORANDUM*
 FEDERAL EXPRESS CORPORATION,

              Defendant - Appellant.

                    Appeal from the United States District Court
                       for the Northern District of California
                  Yvonne Gonzalez Rogers, District Judge, Presiding

                              Submitted March 18, 2016**
                               San Francisco, California

Before: NOONAN, GOULD, and FRIEDLAND, Circuit Judges.

         In this diversity action, Defendant-Appellant Federal Express Corporation

(“FedEx”) appeals the district court’s denial of its post-trial motion following a

jury verdict in favor of Plaintiff-Appellee Tim Kranson on four claims under the



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California Fair Employment and Housing Act (“FEHA”), Cal. Gov’t Code § 12940

et seq. Kranson, who exhausted ninety days of medical leave provided by FedEx

policy after being seriously injured on the job, was discharged from his full-time

position, and then FedEx eliminated the vacant position. The jury found in favor

of Kranson on his claims of disability discrimination, retaliation, wrongful

discharge, and failure to provide a reasonable accommodation. FedEx filed a

renewed motion for judgment as a matter of law on the grounds, inter alia, that the

period of medical leave it provided was reasonable as a matter of law, and that the

jury’s verdict was not supported by substantial evidence. The district court denied

FedEx’s motion, and entered judgment in favor of Kranson, awarding $382,197.00

in damages. We affirm.

      We review de novo a district court’s denial of a renewed motion for

judgment as a matter of law. Fifty-Six Hope Rd. Music, Ltd. v. A.V.E.L.A., Inc.,

778 F.3d 1059, 1068 (9th Cir. 2015). When reviewing a renewed motion for

judgment as a matter of law, we will “draw all reasonable inferences in the favor of

the non-mover, and disregard all evidence favorable to the moving party that the

jury is not required to believe.” Id. at 1069 (quoting Harper v. City of L.A., 533

F.3d 1010, 1021 (9th Cir. 2008)). The district court’s ruling will be reversed only

                                          2
if “the evidence . . . permits only one reasonable conclusion, and that conclusion is

contrary to the jury’s verdict.” Id. at 1068 (quoting Pavao v. Pagay, 307 F.3d

915, 918 (9th Cir. 2002)).

      FedEx argues that its ninety-day medical leave policy was a reasonable

accommodation as a matter of law in this case because Kranson accepted the

period of leave and did not ask for more. We disagree. See Swanson v. Morongo

Unified Sch. Dist., 181 Cal. Rptr. 3d 553, 565 (Cal. Ct. App. 2014) (an employer

has an “affirmative duty” to reasonably accommodate a disabled employee and that

duty is a “continuing one that is not exhausted by one effort” (citations omitted));

Prilliman v. United Air Lines, Inc., 62 Cal. Rptr. 2d 142, 152 (Cal. Ct. App. 1997)

(rejecting notion that a “disabled employee must first come forward and request a

specific accommodation before the employer has a duty to investigate such

accommodation”).

      Substantial evidence also supports the jury’s finding that FedEx failed to

provide a reasonable accommodation. FedEx failed to consider any

accommodations for Kranson other than the ninety-day period of leave provided by

company policy. Yet during that medical leave and before Kranson’s discharge,

FedEx was repeatedly informed of Kranson’s progress and his prospects for

                                          3
returning to his full-time position. Viewing the evidence in the light most

favorable to Kranson, as we must, a jury could reasonably find that it would have

been a reasonable accommodation for FedEx to extend Kranson’s leave for a short

period when it appeared likely that he would be able to return to his position in a

matter of weeks. See Sanchez v. Swissport, Inc., 153 Cal. Rptr. 3d 367, 372-74

(Cal. Ct. App. 2013) (holding that a violation of FEHA may be based on an

employer’s alleged failure to provide further leave beyond the nineteen-week

maternity leave available to the employee where additional leave was needed to

reach the end of the plaintiff’s high-risk pregnancy).

      Because the jury’s damages award can be sustained on the basis of the

failure-to-accommodate claim under California Government Code § 12940(m), we

do not reach FedEx’s arguments concerning the verdict in favor of Kranson on his

claims of disability discrimination, retaliation, and wrongful discharge.

   AFFIRMED.




                                          4